994 F.2d 843
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Walter JOHNSON, Appellant,v.Peter WILSON, Appellee.
No. 92-3647.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 17, 1993.Filed:  June 9, 1993.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Walter Johnson, an Iowa prisoner, appeals from the magistrate judge's1 entry of judgment for defendant in his 42 U.S.C. § 1983 action.  We affirm.


2
Johnson alleged that Iowa prison guard Peter Wilson denied him access to the courts by misplacing his legal materials.  Following a bench trial, the magistrate judge entered judgment for Wilson.


3
The taking of an inmate's legal papers is actionable under section 1983 if the taking "results in interference with or infringement of" the prisoner's right of access to the courts.   Tyler v. "Ron" Deputy Sheriff, 574 F.2d 427, 429 (8th Cir.  1978) (per curiam).  Although an inmate has an established "constitutional right to meaningful access to the courts," to assert a successful claim of denial of access, "an inmate must demonstrate that he suffered prejudice."   Berdella v. Delo, 972 F.2d 204, 209-210 (8th Cir. 1992).  We agree with the district court that Johnson failed to prove that the misplacing of his legal materials has prejudiced him in any pending or contemplated legal proceeding.


4
Accordingly, we affirm.



1
 The HONORABLE JOHN A. JARVEY, Chief United States Magistrate Judge for the Northern District of Iowa, to whom the matter was referred for entry of judgment by consent of the parties pursuant to 28 U.S.C. § 636(c)(1)